In an action for divorce, the plaintiff wife appeals from so much of a judgment of the Supreme Court, Nassau County, entered November 1, 1973, as, upon granting her a divorce, awarded her alimony of $180 a week, child support of $30 a week for each of the parties’ five children and a counsel fee of $2,000. Judgment modified, on the facts, by increasing the award for child support to $50 per week per child (for a total of $250 a week), and increasing to $50 per week the amount by which that award shall be reduced as each child reaches the age of 21 years. As so modified, judgment affirmed insofar as appealed from, with costs to appellant. In our opinion, the amount awarded for child support was inadequate under all of the circumstances in this case and should be increased to the extent indicated herein. Plaintiff’s remaining contentions have been considered and have been found to be lacking in merit. We have taken judicial notice that, by order of the Supreme Court, Nassau County, dated August 11, 1975, made by Mr. Justice Derounian, the judgment was amended by increasing the alimony award from $180 a week to $230 a week. Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Munder, JJ., concur.